DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16482076 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because specifically copending Claims 1 and 10 teach all of the limitations of the instant, independent Claim 1.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolk USPA_20130170218_A1.
1.	Regarding Claims 1, 3, Wolk discloses an exemplary illumination device (Title; corresponding to claimed optical device of instant Claim 10) comprising: a lightguide (element 603; corresponds to claimed first optical film),  a viscoelastic layer (element 604) that can be a pressure sensitive adhesive (Abstract) (corresponds to claimed first adhesive sheet), a nanovoided polymeric layer (605) that can have a refractive index of 1.25 or less (paragraphs 0130, 0134) (corresponds to claimed low refractive index void-containing layer), followed by an additional layer (element 609) that can be an adhesive layer (paragraphs 0158, 0178) (corresponds to claimed second adhesive layer) (Fig. 6). 
2.	Regarding Claim 2, Wolk discloses that said nanovoided polymeric layer (corresponds to claimed low refractive index void-containing layer) is sufficiently thick, and the nanovoids are sufficiently small, the layer can have an effective permittivity (paragraph 0133) and sufficiently thick so that the layer can have an effective index of refraction and can be as low as 1 micron (paragraph 0136); while said additional layer 
3.	Regarding Claim 4, Wolk discloses that said corresponding adhesive layers can have an optional release liner used to protect the adhesive layer when not in use (paragraph 0006) wherein said release liner can be made of silicone coating on a PET film (paragraph 0173) thereby corresponding to Applicants’ claimed separator.
4.	Regarding Claim 10, Wolk discloses that said nanovoided polymeric layer (corresponds to claimed low-refractive index layer) is formed by coating a solvent-containing polymeric or pre-polymeric solution on a substrate, followed by evaporation of the solvent under controlled conditions (corresponds to claimed drying) (paragraph 0144).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolk USPA_20130170218_A1, as applied to Claim 1, and in view of Wheatley USPA_20160116664_A1.
5.	Regarding Claim 11, Wolk does not disclose the claimed second optical functional layer.
6.	Wheatley discloses an optical construction incorporation a light guide (corresponds to first optical functional layer) followed by an adhesive layer, followed by a low reflective index film (corresponds to low refractive index layer) (Title), followed by Wheatley discloses that such a setup provides multiple tiers of internal reflection that helps reduce exposure of light in applications involving optical and display systems that results in improvement in durability, reduction of costs, increase in efficiency, etc. (paragraphs 0049-0051).
7.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the optical setup, of Wolk, by including a light redirection film after its corresponding second adhesive layer, as disclosed by Wheatley. One of ordinary skill in the art would have been motivated in doing so in order to reduce exposure of light for the advantages stated above by Wheatley.
Claims 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolk USPA_20130170218_A1, as applied to Claim 1, and in view of Mitobe USPA_20130106675_A1.
8.	Regarding Claims 5, 7, and 9, Wolk does not disclose the claimed transfer film base.
9.	Mitobe discloses an optical film used in display systems (Title) comprising a low refractive index layer that can be placed onto an alicyclic film (corresponds to claimed transfer film base) followed by placement onto an adhesive and then peeled (paragraph 0233).  Mitobe discloses its invention results in reduction of interference in its optical film (paragraphs 0010, 0011).
10.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method, of Wolk, by placing its low refractive index layer onto an alicyclic base film, as disclosed by Mitobe. One of ordinary skill in the art would have been motivated in trying this method out of a desire to reduce interferences in its optical film.
11.	Regarding Claim 6, as described above, Wolk discloses using said corresponding adhesive layers can have an optional release liner used to protect the adhesive layer when not in use (paragraph 0006) wherein said release liner can be made of silicone coating on a PET film (paragraph 0173) thereby corresponding to Applicants’ claimed separator.
12.	Regarding Claim 8, Wolk in view of Mitobe doesn’t suggest the claimed peeling force but the Examiner respectfully submits that it would be obvious to do so given that one of ordinary skill in the art would want to retain the adhesion between the corresponding separator and adhesive layer while being able to remove the corresponding transfer film base from the low refractive index layer.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.